Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

SCIENTIFIC GAMES CORPORATION,
as Holdings,

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,
as the Borrower,

 

and the Subsidiary Guarantors party hereto

 

in favor of

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

Dated as of October 18, 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

5

 

 

 

SECTION 2.

GUARANTEE

6

2.1

Guarantee

6

2.2

Right of Contribution

6

2.3

No Subrogation

7

2.4

Amendments, etc. with respect to the Borrower Obligations

7

2.5

Guarantee Absolute and Unconditional

7

2.6

Reinstatement

8

2.7

Payments

8

2.8

Keepwell

8

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

9

3.1

Grant of Security Interests

9

3.2

Intercreditor Relations

10

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

10

4.1

Representations in Credit Agreement

11

4.2

Title; No Other Liens

11

4.3

Perfected Liens

11

4.4

Names; Jurisdiction of Organization

11

4.5

Pledged Securities

11

4.6

Intellectual Property

11

4.7

Commercial Tort Claims

12

 

 

 

SECTION 5.

COVENANTS

12

5.1

Covenants in Credit Agreement

12

5.2

Investment Property

12

5.3

Perfection Exclusions

12

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

13

6.1

[Reserved]

13

6.2

Communications with Grantors; Grantors Remain Liable

13

6.3

Pledged Securities

13

6.4

Intellectual Property

14

6.5

Proceeds to be Turned Over To Collateral Agent

15

6.6

Application of Proceeds

15

6.7

Code and Other Remedies

16

6.8

Sale of Pledged Stock

16

6.9

Deficiency

17

 

 

 

SECTION 7.

THE COLLATERAL AGENT

17

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

17

7.2

Duty of Collateral Agent

18

7.3

Execution of Financing Statements

19

 

--------------------------------------------------------------------------------


 

7.4

Authority of Collateral Agent

19

 

 

 

SECTION 8.

MISCELLANEOUS

19

8.1

Amendments in Writing

19

8.2

Notices

19

8.3

No Waiver by Course of Conduct; Cumulative Remedies

19

8.4

Enforcement Expenses; Indemnification

20

8.5

Successors and Assigns

20

8.6

Set-Off

20

8.7

Counterparts

20

8.8

Severability

20

8.9

Section Headings

21

8.10

Integration

21

8.11

GOVERNING LAW

21

8.12

Submission To Jurisdiction; Waivers

21

8.13

Acknowledgements

22

8.14

Additional Guarantors and Grantors

22

8.15

Releases

22

8.16

WAIVER OF JURY TRIAL

23

 

SCHEDULES

 

 

 

Schedule 1

Notice Addresses

Schedule 2

Investment Property

Schedule 3

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

Legal Name and Jurisdictions of Organization

Schedule 5

Intellectual Property

Schedule 6

Commercial Tort Claims

 

ANNEXES

 

 

 

Annex I

Assumption Agreement

Annex II

Acknowledgement and Consent

Annex III

Appointment and Agreement

Annex IV

Global Intercompany Note

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 18, 2013, made by each
of the signatories hereto, in favor of Bank of America, N.A., as Collateral
Agent (in such capacity, the “Collateral Agent”) for the banks and other
financial institutions or entities (the “Lenders”) from time to time parties to
the Credit Agreement, dated as of October 18, 2013 (as amended, waived,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Scientific Games International, Inc., a Delaware corporation (the
“Borrower”), Scientific Games Corporation, a Delaware corporation (“Holdings”),
the Lenders, Bank of America, N.A., as Administrative Agent, Collateral
Agent, Issuing Lender and Swingline Lender, Bank of America, N.A., Credit Suisse
Securities (USA) LLC and UBS Securities LLC, as Joint Lead Arrangers and Bank of
America, N.A., Credit Suisse Securities (USA) LLC, UBS Securities LLC, J.P.
Morgan Securities LLC (solely with respect to the Revolving Facilities), RBS
Securities Inc., Deutsche Bank Securities Inc., Goldman Sachs Bank USA and HSBC
Securities (USA) Inc., as Joint Bookrunners.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor (as defined below);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the benefit of the Administrative Agent, the Collateral
Agent and the other Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1          Definitions.  (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC: “Accession”, “Account”, “As-Extracted Collateral”, “Certificated
Security”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”,
“Document”, “Equipment”, “Farm Products”, “Fixtures”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Letter-of-Credit Right”, “Securities
Account”, “Securities Intermediary”, “Security” and “Uncertificated Security”.

 

--------------------------------------------------------------------------------


 

(b)       The following terms shall have the following meanings:

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, waived, supplemented or otherwise modified from time to time.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Cash Management Obligations”:  has the meaning assigned to the term
“Cash Management Obligations” in the Credit Agreement.

 

“Borrower Credit Agreement Obligations”:  the collective reference to the unpaid
principal of and interest on the Loans (including, for the avoidance of doubt,
any New Loans and any Extended Loans), the Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed or allowable
in such proceeding) to the Administrative Agent, the Collateral Agent or any
other Secured Party, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, in each case, which may
arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the Administrative Agent, to the Collateral
Agent or to the other Secured Parties that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements).

 

“Borrower Hedge Agreement Obligations”:  the collective reference to all
obligations and liabilities of the Borrower and any other Loan Party (including,
without limitation, interest accruing at the then applicable rate provided in
any Specified Hedge Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower or the applicable Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding) to any Lender or any Affiliate of any Lender (or any Lender or any
Affiliate thereof at the time such Specified Hedge Agreement was entered into)
(each, a “Hedge Provider”), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, in each case, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements of counsel to the relevant Lender or Affiliate
thereof that are required to be paid by the Borrower or the applicable Loan
Party, as the case may be, pursuant to the terms of any Specified Hedge
Agreement) so long as, unless the Administrative Agent agrees otherwise, the
relevant Hedge Provider executes and delivers to the Administrative Agent a
letter agreement (a) in substantially the form of Annex III or (b) otherwise in
form and substance reasonably acceptable to the Administrative Agent pursuant to
which the relevant Hedge Provider (i) appoints the Administrative Agent as its
agent under the applicable Specified Hedge Agreement and (ii) agrees to be bound
by the provisions of Section 9.3, 9.7, 10.11 and 10.12 of the Credit Agreement.

 

“Borrower Obligations”:  the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations (other than
Excluded Swap Obligations) and (iii) the Borrower Cash Management Obligations,
but, as to clauses (ii) and (iii) hereof, only to the extent

 

2

--------------------------------------------------------------------------------


 

that, and only so long as, the Borrower Credit Agreement Obligations are secured
and guaranteed pursuant hereto.

 

“Collateral”:  as defined in Section 3.1.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.5.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements, now or hereafter in effect, naming such Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 5),
granting any right under any Copyright, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell, and advertise
for sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  (i) with respect to any Grantor, all of such Grantor’s copyrights
arising under the laws of the United States, whether as author, assignee or
transferee, whether registered or unregistered and whether published or
unpublished (including, without limitation, those listed in Schedule 5), all
registrations and recordings thereof, and all applications in connection
therewith, in each case, owned by such Grantor in its own name, including,
without limitation, all registrations, recordings, supplemental registrations
and pending applications in the United States Copyright Office, and (ii) the
right to obtain all renewals thereof.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Collateral”:  as defined in Section 3.1.

 

“Grantors”:  the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided in Section 8.14.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent, to the Collateral Agent or to the other
Secured Parties that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Loan Document).

 

“Guarantors”: the collective reference to Holdings and the Subsidiary Guarantors
that may become a party hereto as provided herein.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, trade names, domain
names, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to Holdings or any of its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Collateral) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to each issuer of a Pledged Security.

 

“New York UCC”:  the Uniform Commercial Code from time to time in effect in the
State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations, provided that
Obligations shall exclude any Excluded Swap Obligations.

 

“Patent License”:  with respect to any Grantor, all United States written
license agreements, now or hereafter in effect,  providing for the grant by or
to such Grantor of any right to manufacture, use or sell any invention covered
in whole or in part by a Patent, owned by a Grantor or that any Grantor
otherwise has right to license, including, without limitation, any of the
foregoing referred to in Schedule 5, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s (i) letters
patent of the United States,  including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) applications for letters patent of the
United States, including, without limitation, registrations, recordings and
pending applications in the United States Patent and Trademark Office, and all
continuations, divisions, continuations-in-part or renewals thereof, and the
inventions disclosed or claimed therein, including, without limitation, any of
the foregoing referred to in Schedule 5, and (iii) rights to obtain any reissues
or extensions of the foregoing, in each case, owned by such Grantor in its own
name.

 

“Pledged Notes”:  (a) all promissory notes listed on Schedule 2, (b) all
Intercompany Notes at any time issued to any Grantor in excess of $7,500,000 and
all other promissory notes issued to or held by any Grantor in excess of
$7,500,000 (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business) and (c) the
Global Intercompany Note in substantially the form of Annex IV.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  the collective reference to (i) the shares of Capital Stock
listed on Schedule 2 and (ii) any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Capital Stock of
any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect other than Excluded Collateral.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

4

--------------------------------------------------------------------------------


 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.8).

 

“Trademark License”:  with respect to any Grantor, all United States written
license agreements, now or hereafter in effect, providing for the grant by or to
such Grantor of any right to use any Trademark, including, without limitation,
any of the foregoing referred to in Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s
(i) trademarks, trade names, corporate names, company names, business names,
domain names, fictitious business names, trade dress, trade styles, service
marks, logos and other source or business identifiers, designs and general
intangibles of like nature, and all goodwill associated therewith or symbolized
thereby, all registrations and recordings thereof, and all applications in
connection therewith (except for “intent to use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Section 1(c) or 1(d) of said Act has been filed), whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States or any State thereof, and all United States common-law rights
related thereto owned by such Grantor in its own name, including, without
limitation, any of the foregoing referred to in Schedule 5 and (ii) the right to
obtain all renewals thereof.

 

“Unfunded Advances/Participations” : (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.2 of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrower or made
available to the Administrative Agent by any such Lender and (b) with respect to
any Issuing Lender, the aggregate amount, if any, of any participations in
respect of Reimbursement Obligations that shall not have been funded by any L/C
Participant in accordance with Section 3.4 of the Credit Agreement.

 

1.2          Other Definitional Provisions.  (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)       Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.  GUARANTEE

 

2.1          Guarantee.

 

(a)       Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees, as a primary obligor and not merely as a surety, to
the Collateral Agent for the benefit of the Administrative Agent, the Collateral
Agent, and the other Secured Parties, the prompt and complete payment when due
and performance by the Borrower (whether at the stated maturity, by acceleration
or otherwise) of the Borrower Obligations.

 

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)       Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent, the Collateral
Agent or any other Secured Party hereunder.

 

(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full (other than Borrower Hedge Agreement Obligations,
Borrower Cash Management Obligations and contingent or indemnification
obligations not then due), no Letter of Credit (that is not cash collateralized
or back-stopped to the reasonable satisfaction of the Issuing Lender or
purchasing Lender, as applicable, in respect thereof) shall be outstanding and
the Commitments shall have been terminated, notwithstanding that from time to
time during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations, provided that any Guarantor shall be released from its
guarantee contained in this Section 2 as provided in Section 8.15.

 

(e)       No payment (other than payment in full (other than Borrower Hedge
Agreement Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due)) made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any other Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations shall have been paid in full (other than Borrower Hedge Agreement
Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due), no Letter of Credit (that is not cash
collateralized or back-stopped to the reasonable satisfaction of the Issuing
Lender or purchasing Lender, as applicable, in respect thereof) shall be
outstanding and the Commitments shall have been terminated, provided that any
Guarantor shall be released from its guarantee contained in this Section 2 as
provided in Section 8.15.

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Collateral Agent and the

 

6

--------------------------------------------------------------------------------


 

other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent, the Collateral Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent, the Collateral Agent or any other Secured Party against
the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent, the Collateral Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent, the Collateral
Agent and the other Secured Parties by the Borrower on account of the Borrower
Obligations shall have been paid in full (other than Borrower Hedge Agreement
Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due), no Letter of Credit (that is not cash
collateralized or back-stopped to the reasonable satisfaction of the Issuing
Lender or purchasing Lender, as applicable, in respect thereof) shall be
outstanding and the Commitments shall have been terminated.  If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of such Borrower Obligations shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent, the
Collateral Agent and the other Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents.

 

2.4          Amendments, etc. with respect to the Borrower Obligations.  To the
maximum extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by the
Administrative Agent, the Collateral Agent or any other Secured Party may be
rescinded by the Administrative Agent, the Collateral Agent or such other
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent, the Collateral Agent or any other Secured Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders, or all Lenders, or all Lenders directly and adversely
affected thereby, as the case may be) may deem advisable from time to time, and
any collateral security, guarantee or right of set-off at any time held by the
Administrative Agent, the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent, the Collateral Agent nor any
other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.

 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Administrative Agent, the Collateral Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to

 

7

--------------------------------------------------------------------------------


 

have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, with
respect to the Loan Documents and the Administrative Agent, the Collateral Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Guarantors with respect to the Borrower Obligations.  Each Guarantor understands
and agrees, to the maximum extent permitted by applicable law, that the
guarantee of such Guarantor contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent, the Collateral
Agent or any other Secured Party, or (c) any other circumstance whatsoever
(other than a defense of payment or performance) (with or without notice to or
knowledge of the Borrower or any Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower from
the Borrower Obligations, or of such Guarantor under the guarantee of such
Guarantor contained in this Section 2, in bankruptcy or in any other instance. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent, the Collateral Agent
or any other Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent, the
Collateral Agent or any other Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent, the Collateral Agent or any other Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.6          Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent, the
Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim at the
Funding Office.

 

2.8          Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the
time this Agreement or the grant of the security interest hereunder, in each
case, by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Agreement and the other Loan Documents in respect of such Swap

 

8

--------------------------------------------------------------------------------


 

Obligation (but, in each case, other than to the extent that such Loan Party is
a primary obligor with respect to such Swap Obligation and only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section 2
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 2.8 shall remain in full force
and effect until the Obligations have been paid in full (other than Borrower
Hedge Agreement Obligations, Borrower Cash Management Obligations and contingent
or indemnification obligations not then due), but shall be subject to
reinstatement on the same terms as those set forth in Section 2.6. Each
Qualified ECP Guarantor intends this Section 2.8 to constitute, and this
Section 2.8 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

3.1          Grant of Security Interests.  Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the
payment or performance, as the case may be (whether at the stated maturity, by
acceleration or otherwise), of the Obligations:

 

(a)       all Accounts;

 

(b)       all cash, Cash Equivalents and Deposit Accounts;

 

(c)       all Chattel Paper;

 

(d)       all Commercial Tort Claims described on Schedule 6 (as such schedule
may be supplemented from time to time pursuant to Section 8.14(b));

 

(e)       all Documents;

 

(f)        all Equipment;

 

(g)       all Fixtures;

 

(h)       all General Intangibles, including contract rights;

 

(i)        all Instruments, including the Pledged Notes;

 

(j)        all Intellectual Property;

 

(k)       all Inventory;

 

(l)        all Investment Property;

 

(m)      all Letter-of-Credit Rights;

 

(n)       all other Goods;

 

9

--------------------------------------------------------------------------------


 

(o)       all books and records pertaining to the Collateral; and

 

(p)       to the extent not otherwise included, all Proceeds and products of any
of the Collateral and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, this Agreement shall not constitute a grant of a security
interest in, and Collateral shall not include, (i) any leasehold interest in
real property (and any Fixtures relating thereto) and any Fixtures relating to
any owned real property to the extent that the Collateral Agent is not entitled
to a security interest with respect to such owned real property under the terms
of the Credit Agreement; (ii) motor vehicles and other assets subject to
certificates of title; (iii) pledges and security interests prohibited by any
Requirement of Law of a Governmental Authority; (iv) Capital Stock in any person
other than wholly owned Restricted Subsidiaries to the extent (A) not permitted
by the terms of such person’s organizational or joint venture documents or
(B) that the grant of a security interest therein would require the consent of
any Person who owns such Capital Stock (other than Holdings or any of its
Affiliates) which consent has not been obtained; (v) assets to the extent a
security interest in such assets would result in material adverse tax
consequences (including as a result of the operation of Section 956 of the IRS
Code or any similar law or regulation in any applicable jurisdiction) as
reasonably determined by the Borrower; (vi) any lease, license or other
agreement, any asset embodying rights, priorities or privileges granted under
such leases, licenses or agreements, or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate, breach or invalidate such lease,
license or agreement or purchase money arrangement or create a right of
acceleration, modification, termination or cancellation in favor of any other
party thereto (other than any Grantor) after giving effect to the applicable
anti-assignment provisions of the New York UCC other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the New York UCC notwithstanding such prohibition; (vii) those assets as to
which the Administrative Agent and the Borrower reasonably agree that the cost
of obtaining such a security interest or perfection thereof is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(viii) in excess of 65% of the voting Capital Stock of (A) any Foreign
Subsidiaries or (B) any Foreign Subsidiary Holding Company; (ix) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the New York UCC; and
(x) “intent-to-use” trademark applications (the foregoing described in clauses
(i) through (x) are, collectively, the “Excluded Collateral”).

 

3.2          Intercreditor Relations.  In the event of any conflict between the
terms of any Other Intercreditor Agreement and this Agreement, the terms of such
Other Intercreditor Agreement, as applicable, shall govern and control as among
the Collateral Agent, on the one hand, and any other secured creditor (or agent
therefor) party thereto, on the other hand.  In the event of any such conflict,
each Grantor may act (or omit to act) in accordance with such Other
Intercreditor Agreement, as applicable, and shall not be in breach, violation or
default of its obligations hereunder by reason of doing so.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Collateral Agent and the Secured Parties
to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower, each Guarantor and each Grantor
hereby represents and warrants with respect to itself to each of the
Administrative Agent, the Collateral Agent and each other Secured Party that:

 

10

--------------------------------------------------------------------------------


 

4.1          Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Sections 4.1, 4.3,
4.4, 4.5, 4.6, 4.8, 4.9, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16, 4.17, 4.18,
4.19, 4.21, 4.23 and 4.24 of the Credit Agreement to the extent they refer to
such Guarantor or to the Loan Documents to which such Guarantor is a party, each
of which is hereby incorporated herein by reference, are true and correct in all
material respects, and each of the Administrative Agent, the Collateral Agent
and each other Secured Party shall be entitled to rely on each of them as if
they were fully set forth herein; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2          Title; No Other Liens.  Except as otherwise permitted by
Section 7.3 of the Credit Agreement, such Grantor owns or has rights in each
item of the Collateral free and clear of any and all Liens. Except as otherwise
permitted under Section 7.3 of the Credit Agreement, no financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office except financing statements that have been
filed without the consent of the Grantor.

 

4.3          Perfected Liens.  The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Collateral Agent in completed and/or
duly executed form) will constitute valid, perfected and enforceable security
interests (to the extent perfection is required hereby) in all of the Collateral
in favor of the Collateral Agent, for the ratable benefit of the Agents and the
Lenders, as collateral security for such Grantor’s Obligations, and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement.

 

4.4          Names; Jurisdiction of Organization.  On the date hereof, such
Grantor’s full and correct legal name, jurisdiction of organization and
identification number from the jurisdiction of organization (if any) are
specified on Schedule 4.

 

4.5          Pledged Securities.  (a) On the date hereof, the shares of Pledged
Stock pledged by such Grantor hereunder:

 

(i)            with respect to the shares of Pledged Stock issued by the
Borrower and any other Restricted Subsidiary, have been duly authorized, validly
issued and are fully paid and non-assessable, to the extent such concepts are
applicable; and

 

(ii)           constitute (A) in the case of shares of a Domestic Subsidiary
(other than a Foreign Subsidiary Holding Company), all the issued and
outstanding shares of all classes of the Capital Stock of each Issuer directly
owned by such Grantor and (B) in the case of any Pledged Stock constituting
Capital Stock of any class of any Foreign Subsidiary or Foreign Subsidiary
Holding Company, 65% of the outstanding voting Capital Stock of such class and
all the non-voting Capital Stock of such class of each relevant Issuer owned
directly by such Grantor.

 

(b)       Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of any other Person, except the
security interest created by this Agreement and Liens permitted by the Credit
Agreement.

 

4.6          Intellectual Property.  (a) Schedule 5 lists all material Copyright
registrations, material Copyright Licenses, material Trademark applications and
registrations, material Trademark Licenses,

 

11

--------------------------------------------------------------------------------


 

material Patent applications and material Patents and material Patent Licenses
of such Grantor on the date hereof.

 

(b)       On the date hereof, all material Intellectual Property of such
Grantor, including, without limitation, the material Intellectual Property
described on Schedule 5, is subsisting, valid, unexpired and enforceable, and
has not been abandoned.

 

(c)       No outstanding holding, decision or judgment has been rendered by any
Governmental Authority that would impair the validity of any Intellectual
Property in any respect that would reasonably be expected to have a Material
Adverse Effect.

 

4.7          Commercial Tort Claims.  Schedule 6 sets forth a true and complete
list, with respect to such Grantor, of each Commercial Tort Claim in respect of
which a complaint or a counterclaim has been filed by such Grantor, seeking
damages in an amount reasonably estimated to exceed $7,500,000, including a
summary description of such claim.

 

SECTION 5.  COVENANTS

 

Each Guarantor and each Grantor covenants and agrees with the Administrative
Agent, the Collateral Agent and the other Secured Parties that subject to
Section 8.15(b), from and after the date of this Agreement until the Obligations
shall have been paid in full (other than Borrower Hedge Agreement Obligations,
Borrower Cash Management Obligations and contingent or indemnification
obligations not then due), no Letter of Credit (that is not cash collateralized
or back-stopped to the reasonable satisfaction of the Issuing Lender or
purchasing Lender, as applicable, in respect thereof) shall be outstanding and
the Commitments shall have been terminated:

 

5.1          Covenants in Credit Agreement.  In the case of each Guarantor, to
the extent applicable, such Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Restricted Subsidiaries.

 

5.2          Investment Property.  (a) In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it and (ii) the terms of
Sections 6.3(c) and 6.8 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.8 with
respect to the Pledged Securities issued by it.

 

(b)       To the extent that any Pledged Security that is an Uncertificated
Security becomes a Certificated Security, the applicable Grantor shall promptly
deliver such certificates evidencing such Pledged Securities to the Collateral
Agent together with stock powers or indorsements thereof reasonably satisfactory
to the Collateral Agent.

 

5.3          Perfection Exclusions.  Notwithstanding anything to the contrary
contained herein, no Grantor shall be required to take any actions in order to
perfect the security interest granted to the Collateral Agent for the benefit of
the Administrative Agent, the Collateral Agent and the Lenders (i) with respect
to notices required to be sent to account debtors or other contractual
third-parties prior to the occurrence and absent the continuance of an Event of
Default, (ii) under the laws of any jurisdiction outside the United States,
(iii) with respect to any assets specifically requiring perfection through
control (including cash, cash equivalents, deposit accounts, securities accounts
or other bank accounts, but excluding Pledged Securities), other than any
actions required pursuant to Section 6.5 below or (iv) with

 

12

--------------------------------------------------------------------------------


 

respect to Letter-of-Credit Rights and Commercial Tort Claims (except to the
extent perfected through the filing of Uniform Commercial Code financing
statements).

 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1          [Reserved]

 

6.2          Communications with Grantors; Grantors Remain Liable.

 

(a)       Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default under
Section 8.1(a) or 8.1(f) of the Credit Agreement, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the benefit of the Administrative Agent, the Collateral
Agent and the other Secured Parties and that payments in respect thereof shall
be made directly to the Collateral Agent.

 

(b)       Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent, the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent, the Collateral Agent or any other Secured Party of any
payment relating thereto, nor shall the Administrative Agent, the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

6.3          Pledged Securities.  (a) Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends and other distributions paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which (i) would reasonably
be expected to materially and adversely affect the rights inuring to a holder of
any Pledged Securities or the rights and remedies of any of the Collateral Agent
or any other Secured Party under this Agreement or any other Loan Document or
the ability of the Secured Parties to exercise the same or (ii) would result in
any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

 

(b)       If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors (which notice shall not be required if an Event of
Default under Section 8.1(f) of the Credit Agreement shall have occurred and be
continuing), (i) the Collateral Agent shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in the order set
forth in Section 6.6, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter during the continuance of such
Event of Default exercise (x) all voting, corporate and other rights pertaining
to such Pledged Securities at any meeting of shareholders of the relevant Issuer
or

 

13

--------------------------------------------------------------------------------


 

Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may reasonably determine), all
without liability (except liabilities resulting from the gross negligence or
willful misconduct of the Collateral Agent) except to account for property
actually received by it, but the Collateral Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing unless the Collateral
Agent has given notice of its intent to exercise as set forth above.

 

(c)       Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) after an Event of Default has
occurred and is continuing, unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Collateral Agent.

 

6.4          Intellectual Property.

 

(i)            Solely for the purpose of enabling the Collateral Agent to
exercise its rights and remedies under this Agreement at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent such Grantor has the right to do so, subject to
pre-existing rights and licenses, an irrevocable (during such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies), non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, license or sublicense
any of the Intellectual Property constituting Collateral now owned or hereafter
acquired by such Grantor, wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, provided that such nonexclusive license does
not violate the express terms of any agreement between a Grantor and a third
party governing the applicable Grantor’s use of such Collateral consisting of
Intellectual Property, or gives such third party any right of acceleration,
modification or cancellation therein or would not be prohibited by any
Requirement of Law of a Governmental Authority.  The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, solely
upon the occurrence and during the continuation of an Event of Default; provided
that any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.

 

(ii)           Notwithstanding anything contained herein to the contrary, but
subject to the provisions of Section 7.5 of the Credit Agreement that limit the
rights of the Grantors to dispose of their property, notwithstanding the
foregoing but subject to the Collateral Agent’s exercise of its rights and
remedies under Section 6, the Grantors will be permitted to exploit, use, enjoy,

 

14

--------------------------------------------------------------------------------


 

protect, license, sublicense, assign, sell, dispose of or take other actions
with respect to the Intellectual Property in the ordinary course of the business
of the Grantors.  In furtherance of the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent shall from
time to time, upon the request of the respective Grantor (through the Borrower),
execute and deliver any instruments, certificates or other documents, in the
form so requested, that such Grantor (through the Borrower) shall have certified
are appropriate in its judgment to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to
clause (i) immediately above as to any specific Intellectual Property). 
Further, upon the payment in full in cash of all of the Obligations (other than
Borrower Hedge Agreement Obligations, Borrower Cash Management Obligations and
contingent or indemnification obligations not then due) and cancellation or
termination of all Commitments and Letters of Credit (that are not cash
collateralized or back-stopped to the reasonable satisfaction of the Issuing
Lender or purchasing Lender, as applicable, in respect thereof) or earlier
expiration of this Agreement or release of the Collateral, the Collateral Agent
shall grant back to the Grantors the license granted pursuant to
clause (i) immediately above.  The exercise of rights and remedies under
Section 6 by the Collateral Agent shall not terminate the rights of the holders
of any licenses or sublicenses theretofore granted by the Grantors in accordance
with the first sentence of this clause (ii).

 

6.5          Proceeds to be Turned Over To Collateral Agent.  If an Event of
Default shall occur and be continuing and the Loans shall have been accelerated
pursuant to Section 8 of the Credit Agreement, at the request of the Collateral
Agent, all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Administrative
Agent, the Collateral Agent and the other Secured Parties, segregated from other
funds of such Grantor, and shall, promptly upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required).  All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control.  All Proceeds while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent, the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.6.

 

6.6          Application of Proceeds.  If an Event of Default shall have
occurred and be continuing and the Loans shall have been accelerated pursuant to
Section 8 of the Credit Agreement, at any time at the Collateral Agent’s
election, subject to the terms of any Other Intercreditor Agreement, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral
and any proceeds of the guarantee set forth in Section 2, in payment of the
Obligations, and shall make any such application in the following order:

 

First, to pay incurred and unpaid reasonable, out-of-pocket fees and expenses of
the Agents under the Loan Documents;

 

Second, to the Collateral Agent, for application by it towards payment in full
of all Unfunded Advances/Participations (the amounts so applied to be
distributed between or among the Administrative Agent and any Issuing Lender pro
rata in accordance with the amounts of Unfunded Advances/Participations owed to
them on the date of any such distribution);

 

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to each of them; and

 

15

--------------------------------------------------------------------------------


 

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full (other than contingent or indemnification obligations not then
due), no Letter of Credit (that is not cash collateralized to the reasonable
satisfaction of the Issuing Lender or purchasing Lender, as applicable, in
respect thereof) shall be outstanding and the Commitments shall have been
terminated, shall be paid over to the Borrower or to whomsoever shall be
lawfully entitled to receive the same.

 

6.7          Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself, the Administrative Agent
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law
or in equity.  Without limiting the generality of the foregoing, to the maximum
extent permitted under applicable law, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below or notices
otherwise required by the Credit Agreement) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived, to the maximum extent permitted under applicable law unless
otherwise provided in the Credit Agreement), may in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith, subject to pre-existing rights and licenses,
sell, lease, assign, give option or options to purchase, or otherwise dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent, the Collateral
Agent or any other Secured Party or elsewhere upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  The
Administrative Agent, the Collateral Agent or any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption, stay or
appraisal in any Grantor, which rights or equities are hereby waived and
released.  Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.7, after deducting all reasonable
costs and expenses of every kind actually incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent, the
Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 6.6, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Collateral Agent account for
the surplus, if any, to any Grantor.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

6.8          Sale of Pledged Stock.  (a) The Collateral Agent is authorized, in
connection with any sale of any Pledged Stock pursuant to Section 6.7, to
deliver or otherwise disclose to any prospective purchaser of the Pledged Stock:
(i) any registration statement or prospectus, and all supplements and amendments
thereto; (ii) any information and projections; and (iii) any other information
in its possession relating to such Pledged Stock.

 

(b)       Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales

 

16

--------------------------------------------------------------------------------


 

thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

6.9          Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

SECTION 7.  THE COLLATERAL AGENT

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)       Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following (provided that anything in this Section 7.1(a) to
the contrary notwithstanding, the Collateral Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be
continuing):

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property owned by such Grantor in
its own name, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Administrative Agent’s, the Collateral Agent’s and the other
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.7
or 6.8, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

17

--------------------------------------------------------------------------------


 

(v)                                 (1)  direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;  (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral;  (3) sign and
indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral;  (4) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (5) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may reasonably deem appropriate; (7) subject to pre-existing rights and
licenses, assign any Copyright, Patent or Trademark of such Grantor (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its reasonable discretion determine; and
(8) subject to pre-existing rights and licenses, generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s reasonable expense, at any time, or from time to time,
all acts and things which the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s, the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)                     If any Grantor fails to perform or comply with any of
its agreements contained herein, the Collateral Agent, at its option, but
without any obligation so to do, may give such Grantor written notice of such
failure to perform or comply and if such Grantor fails to perform or comply
within five (5) Business Days of receiving such notice (or if the Collateral
Agent reasonably determines that irreparable harm to the Collateral or to the
security interest of the Collateral Agent hereunder could result prior to the
end of such five-Business Day period), then the Collateral Agent may perform or
comply, or otherwise cause performance or compliance, with such agreement.

 

(c)                      Each Grantor hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

7.2                               Duty of Collateral Agent.  To the extent
permitted by law, the Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account.  None of the Administrative Agent, the Collateral Agent, any other
Secured Party or any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent, the Collateral Agent and the other Secured Parties hereunder are solely
to protect the Administrative Agent’s, the Collateral Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent, the Collateral Agent or any other Secured Party to
exercise any such powers.  The Administrative Agent, the Collateral Agent and
the other Secured Parties shall be accountable only for amounts that they

 

18

--------------------------------------------------------------------------------


 

actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct or that of their directors, officers,
employees or agents.

 

7.3                               Execution of Financing Statements.  Pursuant
to any applicable law, each Grantor authorizes the Collateral Agent at any time
and from time to time to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral (including
fixture filings, if any, and amendments) without the signature of such Grantor
in such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement.  Each Grantor authorizes the Collateral Agent to use the collateral
description “all personal property”, “all assets” or any similar phrase in any
such financing statements.  Each Grantor agrees to provide such information as
the Collateral Agent may reasonably request necessary to enable the Collateral
Agent to make any such filings promptly following any such request. 
Notwithstanding anything herein or in any other Loan Document to the contrary,
the delivery of control agreements with respect to any Deposit Accounts,
Securities Accounts and Commodities Accounts shall not be required.

 

7.4                               Authority of Collateral Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Administrative Agent, the
Collateral Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Administrative Agent, the Collateral Agent and the other Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

SECTION 8.  MISCELLANEOUS

 

8.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.1 of the Credit Agreement.

 

8.2                               Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 10.2 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1 or at such other
address pursuant to notice given in accordance with Section 10.2 of the Credit
Agreement.

 

8.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Administrative Agent, the Collateral Agent nor any other
Secured Party shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent, the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent, the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent, the Collateral Agent or

 

19

--------------------------------------------------------------------------------


 

such other Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

8.4                               Enforcement Expenses; Indemnification. 
(a) Each Guarantor agrees to pay, and to save the Administrative Agent, the
Collateral Agent and the other Secured Parties harmless from, any and all
out-of-pocket liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.5 of the Credit Agreement.

 

(b)                     The agreements in this Section 8.4 shall survive
repayment of the Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.

 

8.5                               Successors and Assigns.  Subject to
Section 8.15, this Agreement shall be binding upon the successors and permitted
assigns of each Grantor and shall inure to the benefit of the Administrative
Agent, the Collateral Agent and the other Secured Parties and their successors
and permitted assigns; provided, that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent except as permitted under the Credit
Agreement.

 

8.6                               Set-Off.  Each Grantor hereby irrevocably
authorizes the Administrative Agent, the Collateral Agent and each other Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to the extent permitted
by applicable law, upon any amount becoming due and payable by each Grantor
(whether at the stated maturity, by acceleration or otherwise after the
expiration of any applicable grace periods and whether or not the Administrative
Agent, the Collateral Agent or any other Secured Party has made any demand
therefor) to set-off and appropriate and apply against such amount (or any part
thereof) any and all deposits (general or special, time or demand, provisional
or final but excluding trust accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, the Collateral Agent or such other Secured
Party to or for the credit or the account of such Grantor.  Each of the
Administrative Agent, the Collateral Agent and each other Secured Party shall
notify such Grantor promptly of any such set-off made by it and the application
made by it of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent, the Collateral Agent and each other Secured
Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent, the Collateral Agent or such other Secured Party may have.

 

8.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or electronic (e.g., “pdf”) transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

8.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

20

--------------------------------------------------------------------------------


 

8.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

8.10                        Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent, the
Collateral Agent and the other Secured Parties with respect to the subject
matter hereof and thereof.

 

8.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

8.12                        Submission To Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                     submits for itself and its Property in any legal action
or proceeding relating to this Agreement and the other Loan Documents and any
Letter of Credit to which it is a party to the exclusive general jurisdiction of
the Supreme Court of the State of New York for the County of New York (the “New
York Supreme Court”), and the United States District Court for the Southern
District of New York (the “Federal District Court” and, together with the New
York Supreme Court, the “New York Courts”), and appellate courts from either of
them; provided that nothing in this Agreement shall be deemed or operate to
preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations (in which case any party shall be entitled to
assert any claim or defense, including any claim or defense that this
Section 8.12 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Administrative Agent or the Collateral Agent, (ii) any party
from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment and (iii) if all such New York
Courts decline jurisdiction over any person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction;

 

(b)                     consents that any such action or proceeding may be
brought in the New York Courts and appellate courts from either of them, and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)                      agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Grantor at its address referred to in Section 8.2 or at such other address of
which the Collateral Agent shall have been notified pursuant thereto;

 

(d)                     agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law; and

 

21

--------------------------------------------------------------------------------


 

(e)                      waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 8.12 any special, exemplary, punitive or
consequential damages (provided that such waiver shall not limit the
indemnification obligations of the Grantors to the extent such special,
exemplary, punitive or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under Section 10.5 of the Credit Agreement).

 

8.13                        Acknowledgements.  Each Grantor hereby acknowledges
that:

 

(a)                     it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents to which
it is a party;

 

(b)                     neither the Administrative Agent, the Collateral Agent
nor any other Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Administrative Agent, the Collateral Agent and the other Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                      no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Administrative Agent, the Collateral Agent and the Lenders or among
the Grantors and the Administrative Agent, the Collateral Agent and the Lenders.

 

8.14                        Additional Guarantors and Grantors.  (a) Each
Restricted Subsidiary of Holdings that is required to become a party to this
Agreement pursuant to Section 6.8 of the Credit Agreement shall become a
Guarantor and a Grantor for all purposes of this Agreement upon execution and
delivery by such Restricted Subsidiary of an Assumption Agreement in the form of
Annex I hereto.

 

(b)                     The Grantors shall deliver to the Collateral Agent,
concurrently with the delivery of financial statements pursuant to Sections
6.1(a) or 6.1(b) of the Credit Agreement, supplements to Schedule 2 and Schedule
6 to this Agreement, in each case as necessary to reflect changes thereto
arising after the date hereof, unless otherwise specified herein.  Such
supplements shall become part of this Agreement as of the date of delivery to
the Collateral Agent.

 

8.15                        Releases.

 

(a)                     Pursuant to Section 10.15 of the Credit Agreement or at
such time as the Loans, the Reimbursement Obligations and the other Obligations
(other than Borrower Hedge Agreement Obligations, Borrower Cash Management
Obligations and contingent or indemnification obligations not then due) shall
have been paid in full, the Commitments shall have been terminated and no Letter
of Credit (that is not cash collateralized or back-stopped to the reasonable
satisfaction of the Issuing Lender or purchasing Lender, as applicable, in
respect thereof) shall be outstanding, the Collateral shall be automatically
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Collateral Agent and each Grantor hereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors.  At the request and
sole expense of any Grantor following any such termination, the Collateral Agent
shall promptly deliver to such Grantor any Collateral held by the Collateral
Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

22

--------------------------------------------------------------------------------


 

(b)                     Pursuant to Section 10.15 of the Credit Agreement or if
any of the Collateral shall be sold, transferred or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Lien
granted under this Agreement on such Collateral shall be automatically released,
and the Collateral Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral, including, for the avoidance of doubt, notices of termination
of the assignment and other related documents with respect to any Property for
which an assignment has been made pursuant to any of the Loan Documents which is
being sold, transferred or otherwise disposed of by any Grantor in a transaction
permitted by the Credit Agreement.  A Guarantor shall be automatically released
from its obligations hereunder (i) in the event that all the Capital Stock of
such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement, (ii) upon the designation of such
Guarantor as an Unrestricted Subsidiary as permitted under the Credit Agreement
or (iii) upon such Guarantor becoming an Excluded Subsidiary in accordance with
the terms of the Credit Agreement, and the Collateral Agent, at the request and
sole expense of the Borrower, shall promptly execute and deliver to the Borrower
all releases or other documents reasonably necessary or desirable to evidence
the release of such obligations.  All releases or other documents delivered by
the Collateral Agent pursuant to this Section 8.15(b) shall be without recourse
to, or warranty by, the Collateral Agent.

 

(c)                      Liens on Collateral created hereunder shall be released
and obligations of Guarantors and Grantors hereunder shall terminate as set
forth in Section 10.15 of the Credit Agreement.

 

8.16                        WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, EACH OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

BANK OF AMERICA, N.A.

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Ronaldo Naval

 

Name:

Ronaldo Naval

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,

 

as Grantor

 

 

 

 

 

By

/s/ Jack B. Sarno

 

Name:

Jack B. Sarno

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

SCIENTIFIC GAMES CORPORATION,

 

as Grantor and Guarantor

 

 

 

 

 

By

/s/ Jack B. Sarno

 

Name:

Jack B. Sarno

 

Title:

Vice President–Worldwide Legal Affairs and Corporate Secretary

 

 

 

 

 

 

 

SCIENTIFIC GAMES PRODUCTS, INC., SCIPLAY INC.,

 

SG GAMING NORTH AMERICA, INC.,

 

each as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name:

Jack B. Sarno

 

 

Title:

Vice President and Secretary

 

 

 

 

 

MDI ENTERTAINMENT, LLC, by Scientific Games International, Inc. as its sole
member, SCIENTIFIC GAMES NEW JERSEY, LLC, by Scientific Games
International, Inc. as its sole member,

 

each as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name:

Jack B. Sarno

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

SCIENTIFIC GAMES SA, INC.,

 

WMS INDUSTRIES INC.,

 

WMS GAMING INC.,

 

LENC-SMITH INC.,

 

WILLIAMS ELECTRONICS GAMES, INC.,

 

WMS FINANCE INC.,

 

WMS INTERNATIONAL HOLDINGS INC.,

 

each as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name:

Jack B. Sarno

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

LENC SOFTWARE HOLDINGS LLC,

 

WILLIAMS INTERACTIVE LLC,

 

PHANTOM EFX, LLC,

 

each as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name:

Jack B. Sarno

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

Annex I to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                       , 20   , made by
                                                          (the “Additional
Grantor”), in favor of Bank of America, N.A., as collateral agent (in such
capacity, the “Collateral Agent”) for the banks and other financial institutions
or entities (the “Lenders”) parties to the Credit Agreement referred to below. 
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Scientific Games International, Inc., a Delaware corporation (the
“Borrower”), Scientific Games Corporation, a Delaware corporation (“Holdings”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), Bank of America, N.A., as
Collateral Agent (in such capacity, the “Collateral Agent”), Administrative
Agent, Issuing Lender and Swingline Lender, Bank of America, N.A., Credit Suisse
Securities (USA) LLC and UBS Securities LLC, as Joint Lead Arrangers and Bank of
America, N.A., Credit Suisse Securities (USA) LLC, UBS Securities LLC, J.P.
Morgan Securities LLC (solely with respect to the Revolving Facilities), RBS
Securities Inc., Deutsche Bank Securities Inc., Goldman Sachs Bank USA and HSBC
Securities (USA) Inc., as Joint Bookrunners have entered into that certain
Credit Agreement, dated as of October 18, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of October 18, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement.  The
Additional Grantor hereby represents and warrants, to the extent applicable and
with respect to itself, that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as of the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTOR],

 

as Grantor and Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex I-A to
Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

Supplement to Schedule 5

 

Supplement to Schedule 6

 

--------------------------------------------------------------------------------


 

Annex II to
Guarantee and Collateral Agreement

 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of October 18, 2013 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Bank of America, N.A., as Collateral
Agent.  The undersigned agrees for the benefit of the Administrative Agent, the
Collateral Agent and the Lenders as follows:

 

1.                                      The undersigned will be bound by the
terms of the Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

2.                                      The terms of Sections 6.3(c) and 6.8 of
the Agreement shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.8 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------


 

Annex III to
Guarantee and Collateral Agreement

 

[  ], 20[  ]

 

Bank of America, N.A.,

as Administrative Agent
One Bryant Park
New York, New York 10036

 

Re:  Appointment and Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain (i) Credit Agreement, dated as of October 18,
2013 (as it may be amended, waived, supplemented or otherwise modified, the
“Credit Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement or the Guarantee and Collateral Agreement (as defined below) and used
herein shall have the meanings given to them in the Credit Agreement or the
Guarantee and Collateral Agreement, as applicable), among

 

Scientific Games International, Inc., a Delaware corporation (the “Borrower”),
Scientific Games Corporation, a Delaware corporation (“Holdings”), the several
banks and other financial institutions or entities from time to time parties
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”), Issuing Lender and Swingline Lender and (ii) Guarantee and Collateral
Agreement (as it may be amended, supplemented or otherwise modified, the
“Guarantee and Collateral Agreement”), among Holdings, the Company, the
Subsidiary Guarantors from time to time party thereto, and the Collateral Agent.

 

Borrower hereby designates [ ](1) as a Specified Hedge Agreement.

 

[Hedge Provider] hereby:

 

(i) acknowledges that it has received a copy of the Credit Agreement, the
Guarantee and Collateral Agreement and any Other Intercreditor Agreement;

 

(ii) acknowledges that, pursuant to the Credit Agreement, the Guarantee and
Collateral Agreement and any Other Intercreditor Agreement, it has no right to
enforce directly against the Collateral or to direct the Administrative Agent,
the Collateral Agent or any other Secured Party with respect thereto;

 

(iii) appoints the Administrative Agent as its agent under the Specified Hedge
Agreement for purposes of dealing with the Collateral and the proceeds thereof;
and

 

(iv) agrees to be bound by, and that the Administrative Agent and the Collateral
Agent shall, in their dealings with [Hedge Provider] in their capacity as such,
have the benefit of the provisions of Sections 9.3, 9.7, 10.11, and 10.12 of the
Credit Agreement, which are hereby incorporated by reference herein mutatis
mutandis.

 

--------------------------------------------------------------------------------

(1)                             Insert description of Specified Hedge Agreement.

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

[Hedge Provider]

 

 

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC., as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Annex IV to

Guarantee and Collateral Agreement

 

GLOBAL INTERCOMPANY NOTE

 

New York, New York

 

For value received, each of the undersigned listed on the signature pages hereto
as a Payor, to the extent a borrower from time to time from any Payee (each, a
“Payor”), hereby promises to pay on demand to the order of such other entity
listed on the signature pages hereto as a Payee or its assigns (each, a
“Payee”), in lawful money of the United States of America (or such other
currency as agreed to by any Payor and Payee) in immediately available funds, at
such location as the Payee shall from time to time designate, the unpaid
principal amount of all loans and advances made by the Payee to the Payor.

 

Reference is made herein to the Credit Agreement dated as of October 18, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), among Scientific Games
International, Inc., a Delaware corporation (the “Borrower”), Scientific Games
Corporation, a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto, as
lenders, Bank of America, N.A., as Administrative Agent, Collateral
Agent, Issuing Lender and Swingline Lender, and the other agents, arrangers and
bookrunners party thereto (capitalized terms used in this Note but not defined
having the meanings assigned to such terms in the Credit Agreement).   To the
extent the Payee is the Borrower or any other Loan Party, this Note shall be
pledged to the Collateral Agent, for the benefit of the Secured Parties, by the
Payee pursuant to the Guarantee and Collateral Agreement.  If this Note is so
pledged, each Payor hereby acknowledges and agrees that the Collateral Agent may
exercise all rights provided therein, in accordance with such terms, with
respect to this Note.

 

Each Payee is hereby authorized (but shall not be required) to record all loans
and advances, to the extent not otherwise documented, made by it to any Payor
(all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

Notwithstanding anything in this Note to the contrary, the indebtedness
evidenced by this Note owed to a Restricted Subsidiary that is not a Loan Party
as Payee by Holdings, the Borrower or any other Loan Party as Payor (a
“Subordinated Payor”) shall be subordinate and junior in right of payment, to
the extent and in the manner hereinafter set forth in clauses (i) and (ii) below
and in accordance with the terms of the Credit Agreement, to all Obligations of
such Subordinated Payor under the Credit Agreement and the other Loan Documents,
including, without limitation, under such Subordinated Payor’s guarantee of the
Obligations under the Credit Agreement (such Obligations, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

 

(i)                                     In the event of any insolvency or
bankruptcy proceedings, and any receivership, liquidation, reorganization or
other similar proceedings in connection therewith, relative to any Subordinated
Payor or to its

 

--------------------------------------------------------------------------------


 

creditors, as such, or to its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of each Subordinated
Payor, whether or not involving insolvency or bankruptcy, then (x) the holders
of Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before such Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of this Note and (y) until the holders of Senior Indebtedness are paid
in full in cash in respect of all amounts constituting Senior Indebtedness
(other than contingent indemnification obligations, obligations in respect to
Specified Hedge Agreements or Cash Management Obligations), any payment or
distribution to which such Payee would otherwise be entitled (other than debt
securities of such Subordinated Payor that are subordinated, to at least the
same extent as this Note, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness.

 

(ii)                                If any payment or distribution of any
character, whether in cash, securities or other property (other than
Restructured Debt Securities), in respect of this Note shall (despite these
subordination provisions) be received by such Payee in violation of clause
(i) before all Senior Indebtedness shall have been paid in full in cash (other
than contingent indemnification obligations, obligations in respect to Specified
Hedge Agreements or Cash Management Obligations), such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to, the holders of Senior Indebtedness (or their representatives), ratably
according to the respective aggregate amounts remaining unpaid thereon, to the
extent necessary to pay all Senior Indebtedness in full in cash.

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Subordinated Payor or
by any act or failure to act on the part of such holder or any trustee or agent
for such holder.  Each Payee that is a Restricted Subsidiary that is not a Loan
Party and each Subordinated Payor hereby agree that the subordination of this
Note is for the benefit of the Lenders, the Lenders are obligees under this Note
to the same extent as if their names were written herein as such and the
Collateral Agent may, on behalf of the Lenders, proceed to enforce the
subordination provisions herein.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between any Payor and any Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest, if any, on this Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.

 

All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.

 

2

--------------------------------------------------------------------------------


 

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

[signature page to follow]

 

3

--------------------------------------------------------------------------------


 

 

SCIENTIFIC GAMES INTERNATIONAL, INC., as Payee and Payor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SCIENTIFIC GAMES CORPORATION, as Payee and Payor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ADDITIONAL SUBSIDIARIES OF PARENT], as Payee and Payor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------